Citation Nr: 0409774	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-19 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to additional compensation benefits for a 
dependent spouse prior to January 1, 2004.

2.  Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased initial disability rating for a 
service-connected laceration scar of the right upper eyelid, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial disability rating for a 
service-connected laceration scar on bridge of nose, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased initial disability rating for a 
service-connected laceration scar on right thigh, currently 
evaluated as 0 percent disabling.

6.  Entitlement to an increased initial disability rating for 
service-connected left thigh wound scars with retained fragment 
lower left thigh, currently evaluated as 10 percent disabling.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida (RO), 
which awarded the veteran additional compensation benefits for a 
dependent spouse from January 1, 2004.

REMAND

The Board received a Form 9 from the veteran dated in February 
2004 requesting a Travel Board hearing on the issue of entitlement 
to additional compensation benefits for a dependent spouse prior 
to January 1, 2004.  The Board notes that there also are 5 other 
issues currently on appeal about which the veteran may want to 
offer testimony, prior to the Board's adjudication of these 
matters.  Accordingly, to ensure due process, and resolving all 
reasonable doubt in favor of the veteran, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required on 
his part:

1.	The RO should schedule the Travel Board hearing requested by 
the veteran in his correspondence.  The RO should notify the 
veteran of the new hearing date at his address.

Thereafter, the case should be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO 




	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





